Seawell, J.,
concurring in result: I concur in tbe result reached in tbis case, because I think it is unavoidable on consideration of plaintiff’s evidence. But I do not agree witb tbe view expressed in tbe main opinion tbat tbe court may draw inferences from tbe defendant’s evidence unfavorable to tbe plaintiff upon a demurrer to tbe evidence and motion to nonsuit, and thereby deny tbe plaintiff bis right of trial by jury. I do not believe it is consistent witb our institutions relating to trial tbat tbe defendant may be permitted to swear himself out of court without tbe intervention of a jury, while tbe plaintiff to obtain relief must necessarily submit bis evidence to tbat tribunal.
*128In so far as I am able to discover, tbe group of cases cited in tbe main opinion in support of tbat doctrine comprises tbe whole list of decisions favorable to tbat view, and ignores scores of eases to tbe contrary.
In my judgment, tbe dissident view is based on a misconception of tbe office of a demurrer to tbe evidence and tbe purpose and effect of C. S., 567, permitting defendant as a matter of right to introduce bis evidence after demurring to tbat of plaintiff. Tbe statute is procedural and does not affect tbe principles of demurrer to tbe evidence as it existed at common law. Tbe office of demurrer to tbe evidence is to present to tbe court tbe evidence in its legal aspects only to ascertain whether it has, according to legal standards, any probative value in establishing tbe plaintiff’s claim! Tbe ultimate purpose of such an examination is simple. Tbe office of tbe court ends when tbe legal character of tbe offered proof is ascertained — whether it is evidence or no evidence to support tbe case — and from then- on it is a matter for tbe jury. Tbe ultimate reception of such evidence by tbe jury, which alone can pass upon its weight, credibility and significance, is a part of tbe process. At no point in it have we any power — except tbat which results from tbe unreviewability of our decisions — to pass upon tbe weight or credibility of tbe evidence or to accept it as true, or to balance it against tbe evidence of tbe plaintiff in aid of tbe motion to nonsuit. Compare S. v. Fulcher, 184 N. 0., 663, with Means v. B. B., 126 N. C., 424, 429, construing tbe statute.
Tbat tbe weight of authority is against such a proceeding cannot be doubted upon a careful study of tbe decisions of this Court. Springs v. Schench, 99 N. C., 551, 555; Newby v. Bealty Co., 182 N. C., 34, 41; S. v. Ammons, 204 N. C., 753, 757; Tuttle v. Bell, 203 N. C., 154, 156. Tbe list of decisions so bolding might be almost indefinitely lengthened. While these cases are expressly to tbe point, it is equally true tbat all those cases using tbe familiar formula tbat upon a demurrer to tbe evidence and motion to nonsuit, tbe evidence must be taken in tbe most favorable light to tbe plaintiff, and plaintiff is entitled to every reasonable inference therefrom, have back of them a recognition of tbe true function of tbe demurrer, as well as an appreciation of our constitutional inhibition against passing upon tbe weight and credibility, of tbe evidence and thereby depriving tbe plaintiff of bis right to trial by jury. See collection of cases in annotation under C. S., 567, Micbie’s Code of 1939.
As I have said, outside of tbe group of cases cited in tbe main opinion, it is universally held tbat tbe statute did not change any of tbe principles of demurrer to tbe evidence as they existed at common law. Tbe effect of such a demurrer in jurisdictions like ours, where courts are not permitted to pass upon tbe weight of evidence, is thus stated in 64 C. J., *129p. 384: “Only that portion of the evidence which tends to prove the case of the demurree can be considered, and evidence which tends to break down the case of demurree cannot he considered.” Otherwise, it would be a speaking demurrer.
I assume that no one would suggest that any member of this Court is concerned whether the plaintiff or the defendant wins in any particular case, or class of cases. We are all concerned with the integrity of the processes which have been established to reach justice in all cases. While abstract views upon the merits of the jury system have been entertained by groups of people at all times, few would be bold enough to dispute that institutionally, at least, and for purpose of practical observance, the debate was closed with the adoption of Article I, section 19, of the Constitution, which requires that it be kept inviolate. Whether the line has been overstepped in the ease at bar is a matter of individual opinion, and I accord to my colleagues as much sincerity in their position as I expect for my own.
For several hundred years English speaking peoples have been unwilling to trust judges as triers of the facts, and have emphasized that feeling in the only way they could — by writing it in the fundamental law. They still try to maintain that principle. It is not that our courts are not now filled with men of integrity and ability — perhaps it is because they are not yet convinced that society has not received as much damage from the mistakes of judges as it has from the ignorance of juries. Whether I personally share that feeling or not, I prefer that when these barriers are broken down, it should be by an orderly amendment to the Constitution and not through erosion by the Court.
The statute, C. S., 591, empowers the trial judge, in his discretion, to set aside the verdict for insufficiency of evidence. This is the only relief consonant with the constitutional limitations on judicial power.